DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9, in the reply filed on June 24, 2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 24, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stadler et al. (US Pat. 7,326,740) in view of Brandt et al. (US Pat. 6,511,757).
Considering Claim 1:  Stadler et al. teaches a treated wood composite (2:1-10; 18:31-32) comprising a wood component comprising wood flour (18:31-32), where the wood component has been treated with an antifungal agent (2:1-10) that is preferably tebuconazole in the claims (claim 5); and a plastic component (2:1-10; 18:31-32), where the wood flour as being 20 to 80% by weight (18:46-55) and it is used at 50% in the example (Example 2).  
Stadler et al. is silent towards the particle size of the wood flour.  However, Stadler et al. teaches that the natural product composites treated with the antifungal agent can be the fiber/plastic composites disclosed in Brandt et al., incorporated by reference (13:66-14:34).  Brandt et al. teaches the wood flour as being 40 mesh (2:35-55).  Stadler et al. and Brandt et al. are analogous art as they are concerned with the same field of endeavor, namely wood plastic composites.  It would have been obvious to a person having ordinary skill in the art to have used the 40 mesh wood flour of Brandt et al. in the composite of Stadler et al., and the motivation to do so would have been, as Stadler et al. suggests, it is a particularly suitable natural product for use in the composites.
Considering Claim 4:  Stadler et al. teaches the composite as being in the form of a building material (14:40-51).
Considering Claim 5:  The wood component would inherently contain a portion of fines left over from the wood flour production.
Considering Claims 6 and 7:  Stadler et al. teaches the polymer as being polyethylene, polypropylene, polystyrene or polyvinyl chloride (18:31-32).
Considering Claim 8:  Stadler et al. teaches the antifungal agent as being 0.05 to 1.0 (500 to 10,000 ppm) (3:21-36), which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used the antifungal agent in the overlapping portion of the claimed range, and the motivation to do so would have been to control the antifungal properties of the composite.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Stadler et al. (US Pat. 7,326,740) in view of Brandt et al. (US Pat. 6,511,757) as applied to claim 1 above, and further in view of Mayes et al. (US 2018/0265665).
Considering Claim 2:  Stadler et al. and Brandt et al. collectively teach the composite of claim 1 as shown above.  
	Stadler et al. is silent towards the aspect ratio of the wood flour.  However, Mayes et al. teaches using a wood flour with an aspect ratio of 1 to 5 (¶0086) in a wood composite.  Stadler et al. and Mayes et al. are analogous art as they are concerned with the same field of endeavor, namely wood composites.  It would have been obvious to a person having ordinary skill in the art to have used the low aspect ratio wood flour of Mayes et al. in the wood composite of Stadler et al., and the motivation to do so would have been, as Mayes et al. suggests, it is a suitable starting material for wood composites (¶0086).
Considering Claim 3:  Stadler et al. and Brandt et al. collectively teach the composite of claim 1 as shown above.  
	Stadler et al. does not teach forming the composite into a pellet.  However, Mayes et al. teaches forming a pellet from a composite prior to further molding (¶0128).  Stadler et al. and Mayes et al. are analogous art as they are concerned with the same field of endeavor, namely wood composites.  It would have been obvious to a person having ordinary skill in the art to have formed a pellet from the composite of Stadler et al., as in Mayes et al., and the motivation to do so would have been, as Mayes et al. suggests, to prepare a homogeneous product without property and output rate fluctuations (¶0128-29).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stadler et al. (US Pat. 7,326,740) in view of Brandt et al. (US Pat. 6,511,757) as applied to claim 1 above, and further in view of Kirkpatrick et al. (Biocide Treatments for Wood Composites-A Review, The International Research Group on Wood Protection, Paper prepared fro the 37th Annual Meeting, 2006).
Considering Claim 9:  Stadler et al. and Brandt et al. collectively teach the composite of claim 1 as shown above.  
	Stadler et al. does not teach including imidacloprid in the treatment formulation.  However, Kirkpatrick et al. teaches using imidacloprid as a biocide for wood composites (Table 1).  Stadler et al. and Kirkpatrick et al. are analogous art as they are concerned with the same field of endeavor, namely wood composites.  It would have been obvious to a person having ordinary skill in the art to have added the imidacloprid of Kirkpatrick et al. to the wood composite of Stadler et al., and the motivation to do so would have been, as Kirkpatrick et al. suggests, to improve the resistance of the composite to microbes.  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767